Justice ERICKSON
specially concurring:
I.
In 1968, water rights were decreed to the Homestake Project on East Cross Creek, West Cross Creek, Cross Creek, and Fall .Creek. Homestake Project is operated by the cities of Aurora and Colorado Springs (Applicant). Although the Homestake Project is located in the Holy Cross Wilderness Area, the Colorado Wilderness Act adopted in 1980, P.L. 96-560, 94 Stat. 3265, unambiguously contains a narrow exception for the development of the Homestake Project II. Subsequent to the granting of water rights for the Homestake Project, the Colorado Water Conservation Board acquired minimum instream flow rights on three of the four streams.
In December 1985, consistent with the exemption provided in the Colorado Wilderness Act, and pursuant to § 37-92-302, 15 C.R.S. (1990), Aurora and Colorado Springs filed an application for a change of water rights by addition of alternate points of *39diversion for the four conditional rights of the Homestake Project.
The Holy Cross Wilderness Defense Fund and the Colorado Mountain Club filed objections to the application for a change of points of diversion. The objectors alleged that as users of the wilderness area, they would be injured by the reduction of the instream flows resulting from the relocation upstream of the points of diversion. The objectors alleged injury both to plants and animals caused by the change in water availability, and to the visual or aesthetic effects caused by the lowering of the water levels.
The Colorado Water Conservation Board (Conservation Board) filed a motion to intervene and a statement of opposition in the proceeding asserting that it owned several instream flow water rights that may be affected by the granting of the application. Subsequently, pursuant to a stipulation between the Conservation Board and the other objectors, the water court issued an order granting the Conservation Board’s motion to withdraw its statement of opposition to the application. The motion to withdraw states that the Conservation Board withdrew because injury to state instream flows rights would not be an issue in the case. The stipulation, however, states the withdrawal of the Conservation Board does not constitute an admission with respect to the merits of the issue of injury to in-stream flow rights.
During the course of the hearing by the trial court, the objectors argued that injury would occur to the federal reserved rights, the Conservation Board’s instream flow rights, and to the members of the public in general who use the wilderness area. The applicant admitted that after changes in points of diversion, the flows in the Cross Creek, East Cross Creek, and Fall Creek would be less than the amounts decreed to the Conservation Board in certain reaches of the streams. The water court determined the evidence before it demonstrated water levels will be reduced by up to nine inches in some intervening reaches of the streams. However, the water court concluded no material injury would result from the change in points of diversion.
The water court ultimately granted the application to change the points of diversion subject to the condition that the decreed rights of the Conservation Board in the intervening reaches on the streams be administered as senior to the applicant’s rights within such intervening reaches. The applicant contends on appeal that the water court erred in imposing the condition of seniority to protect the Conservation Board’s instream flow right.
II.
The applicant claims the water court may only impose conditions on a change in points of diversion if the water court first determines an injury will occur as a result of the change. The applicant thus claims that because the water court found no material injury would result from the change in points of diversion, the water court could not condition the water rights of the applicant.
The applicant misinterprets the duties and responsibilities of the water court. Section 37-92-305(3), 15 C.R.S. (1990), provides that if the water court determines the proposed change as presented in the application would injure other water interests, the water judge shall afford an opportunity for the proposal of necessary conditions to prevent the injury. The statute does not, however, require injury to be found before a water judge may impose conditions on the application. In fact, sections 37-92-304(5) & (6), 15 C.R.S. (1990), specifically provide that any decision of the water judge dealing with a change of water right may contain any other provision the water judge deems necessary to protect other water interests.■
In Mannon v. Farmers’ High Line Canal & Reservoir Co., 145 Colo. 379, 390-91, 360 P.2d 417, 423 (1961), we reversed a water court’s denial of a change of right holding the water court had a duty to consider possible terms and conditions that would prevent the injurious effects of granting the application. In Rominiecki v. McIntyre Livestock Corp., 633 P.2d 1064, *401069 (Colo.1981), we held the trial court had authority to consider inclusion of any conditions, in addition to those proposed by the applicant, which are necessary, based on the evidence in the record, to prevent injury to other water interests. In Shawcroft v. Terrace Irrigation Co., 138 Colo. 343, 350, 333 P.2d 1043, 1046-47 (1958), we stated few changes in points of diversion of large quantities of water, for long distances, can be made without substantial injury to other water interests, and thus the utmost care and scrutiny should be exercised to guard against such injury.
The water court could properly find that no material injury would result from the planned diversions, and could still condition the change in points of diversion with the requirement that the Conservation Board’s rights be given senior priority. Because the water court did not articulate its rationale for requiring the condition of seniority for the Conservation Board’s instream flow rights, the decree and order of the water court are not adequate for appellate review. Accordingly, I agree that the findings and conclusions must be vacated and the case remanded to the water court for more specific findings and conclusions regarding the Conservation Board’s seniority of instream flow rights.